           Case 19-50104-gs     Doc 34     Entered 02/06/19 10:29:44      Page 1 of 7



 1 CANDACE C. CARLYON, ESQ.                           VAN C. DURRER, II, ESQ.
   Nevada Bar No. 2666                                (pro hac vice pending)
 2 TRACY M. O'STEEN, ESQ.                             ANNIE LI, ESQ.
   Nevada Bar No. 10949                               (pro hac vice pending)
 3 CLARK HILL PLC                                     SKADDEN, ARPS, SLATE, MEAGHER &
   3800 Howard Hughes Parkway, Suite 500              FLOM LLP
 4 Las Vegas, NV 89169                                300 S. Grand Avenue, Suite 3400
   Telephone:   (702) 862-8300                        Los Angeles, CA 90071
 5 Facsimile:   (702) 862-8400                        Telephone:     (213) 687-5000
   CCarlyon@ClarkHill.com                             Facsimile:     (213) 687-5600
 6 TOSteen@ClarkHill.com                              Van.Durrer@Skadden.com
                                                      Annie.Li@Skadden.com
 7
     [Proposed] Counsel for Debtors in Possession     [Proposed] Counsel for Debtors in Possession
 8
                              UNITED STATES BANKRUPTCY COURT
 9
                                       DISTRICT OF NEVADA
10

11 In re                                            Lead Case No.: BK-19-50104-btb
                                                    Chapter 11
12 DOG BLUE PROPERTIES, LLC,
                                                    Proposed Joint Administration with:
13                         Debtor.                   19-50102-btb    Double Jump, Inc.
                                                     19-50103-btb    Dora Dog Properties, LLC
14                                                   19-50105-btb    Brandy Boy Properties, LLC
                                                     19-50106-btb    475 Channel Road, LLC
15                                                   19-50108-btb    Park Road, LLC
                                                     19-50109-btb    140 Mason Circle, LLC
16                                                   19-50130-btb    DC Solar Solutions, Inc.
                                                     19-50131-btb    DC Solar Distribution, Inc.
17                                                   19-50135-btb    DC Solar Freedom, Inc.
18
                                                    NOTICE OF FILING OF AMENDED
19                                                  EXHIBIT B TO DECLARATION OF SETH
                                                    R. FREEMAN IN SUPPORT OF DEBTORS’
20                                                  EMERGENCY MOTION FOR ENTRY OF
                                                    INTERIM AND FINAL ORDERS (I)
21                                                  AUTHORIZING DEBTORS TO OBTAIN
                                                    POSTPETITION SECURED FINANCING,
22                                                  (II) SCHEDULING FINAL HEARING, AND
                                                    (III) GRANTING RELATED RELIEF
23
                                                    Hearing Date: OST Requested
24                                                  Hearing Time: OST Requested

25
            PLEASE TAKE NOTICE that, on February 4, 2019, the debtors and debtors-in-possession in
26
     the above-captioned jointly administered bankruptcy cases (collectively, the “Debtors”) filed that
27
     certain debtor-in-possession budget (the “DIP Budget”) as Exhibit B to the Declaration of Seth R.
28
     Freeman in Support of Debtors’ Emergency Motion for Entry of Interim and Final Orders (I)
                                                    -1-
         Case 19-50104-gs         Doc 34   Entered 02/06/19 10:29:44      Page 2 of 7



 1 Authorizing Debtors to Obtain Postpetition Secured Financing, (II) Scheduling Final Hearing, and

 2 (III) Granting Related Relief (the “DIP Declaration”).

 3         PLEASE TAKE FURTHER NOTICE that the Debtors have revised the DIP Budget, a copy
 4 of which is attached hereto.

 5

 6 Respectfully submitted this 6th day of February, 2019.

 7
                                                SKADDEN, ARPS, SLATE, MEAGHER & FLOM
 8                                              LLP
 9
                                                /s/ Van C. Durrer, II
10                                              Van C. Durrer, II, Esq. (pro hac vice pending)
                                                Annie Li, Esq. (pro hac vice pending)
11                                              300 South Grand Avenue, Suite 3400
                                                Los Angeles, CA 90071
12                                              Telephone: (213) 687-5000
                                                Facsimile: (213) 687-5600
13                                              van.durrer@skadden.com
                                                annie.li@skadden.com
14
                                                [Proposed] Counsel for Debtors
15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                   -2-
     Case 19-50104-gs   Doc 34   Entered 02/06/19 10:29:44   Page 3 of 7



 1
                             AMENDED EXHIBIT B
 2                              DIP BUDGET
 3

 4

 5

 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                                                     Case 19-50104-gs                          Doc 34           Entered 02/06/19 10:29:44                               Page 4 of 7


DC Solar et al
13‐Week Projected Cash Flows                          FINAL ‐ AMENDED

Consolidated DC Solar                          #            1            2             3              4             5            6             7             8             9            10           11            12             13        Totals
Cash Budget                                Wk Start     2/4/2019     2/11/2019     2/18/2019     2/25/2019      3/4/2019     3/11/2019     3/18/2019     3/25/2019     4/1/2019      4/8/2019     4/15/2019     4/22/2019     4/29/2019    2/4/2019
                                           Wk End      2/10/2019     2/17/2019     2/24/2019      3/3/2019     3/10/2019     3/17/2019     3/24/2019     3/31/2019     4/7/2019     4/14/2019     4/21/2019     4/28/2019      5/5/2019    5/5/2019

MSPG Operating Lease Income                               170,000           ‐             ‐             ‐             ‐             ‐          79,800        79,800       829,800       79,800       159,600       159,600     1,258,000    2,816,400
Equipment Sales                                               ‐             ‐             ‐             ‐             ‐             ‐             ‐             ‐             ‐            ‐             ‐             ‐             ‐            ‐
Note Payments                                                 ‐             ‐             ‐             ‐             ‐             ‐             ‐             ‐             ‐            ‐             ‐             ‐             ‐            ‐
RE Sublease Income                                         30,000           ‐             ‐          30,000           ‐             ‐             ‐             ‐          30,000          ‐             ‐             ‐             ‐         90,000
Management Fees                                           118,000           ‐             ‐             ‐         118,000           ‐             ‐             ‐         118,000          ‐             ‐             ‐             ‐        354,000
Advertising Revenues                                          ‐             ‐             ‐             ‐             ‐             ‐          22,121        44,242        69,128       91,249       116,135       138,256       165,907      647,037
Total Cash Inflows                                        318,000           ‐             ‐          30,000       118,000           ‐         101,921       124,042     1,046,928      171,049       275,735       297,856     1,423,907    3,907,437

Direct Costs                                               20,000        20,000        20,000        20,000        20,000        20,000        99,800        99,800       99,800        99,800       179,600       179,600       153,000    1,031,400
Minimum MSPG Lease Payments                                   ‐             ‐             ‐             ‐             ‐             ‐             ‐             ‐            ‐             ‐             ‐             ‐             ‐            ‐
Office Services                                             1,030         1,030         1,030         1,030         1,030         1,030         1,030         1,030        1,030         1,030         1,030         1,030         1,030       13,390
Payroll & Taxes                                               ‐         114,320           ‐         114,320           ‐         114,320           ‐         114,320          ‐         114,320           ‐         114,320           ‐        685,920
Rent                                                      371,000           ‐             ‐             ‐         371,000           ‐             ‐             ‐            ‐         371,000           ‐             ‐             ‐      1,113,000
Communications & Advertising                                6,000         6,000         6,000         6,000         6,000         6,000         6,000         6,000        6,000         6,000         6,000         6,000         6,000       78,000
Office & Other                                             26,925        26,925        26,925        26,925        26,925        27,725        26,925        26,925       26,925        26,925        26,925        26,925        26,925      350,825
Trailer GPS Costs                                          24,550        24,550        24,550        24,550        24,550        24,550        24,550        24,550       24,550        24,550        24,550        24,550        24,550      319,150
Travel                                                      2,250         2,250         2,250         2,250         2,250         2,250         2,250         2,250        2,250         2,250         2,250         2,250         2,250       29,250
Telephone                                                   4,000         4,000         4,000         4,000         4,000         4,000         4,000         4,000        4,000         4,000         4,000         4,000         4,000       52,000
Utilities                                                   6,825        21,825         6,825         6,825         6,825         6,825         6,825         6,825        6,825         6,825         6,825         6,825         6,825      103,725
Insurance                                                 513,508           ‐             ‐             ‐          13,200           ‐             ‐          10,403      108,093        13,200           ‐             ‐         214,019      872,423
Towing & Hauling                                              ‐             ‐             ‐         150,000           ‐         150,000           ‐         150,000          ‐         150,000           ‐         150,000           ‐        750,000
 Subtotal Operations                                      976,088       220,900        91,580       355,900       475,780       356,700       171,380       446,103      279,473       819,900       251,180       515,500       438,599    5,399,083

Vehicle/Forklift Payments                                  22,467           ‐             ‐          22,467           ‐             ‐             ‐          22,467          ‐             ‐             ‐          22,467           ‐         89,868
Other Taxes (NV)                                              750           750           750           750           750           750           750           750          750           750           750           750           750        9,750
Income Tax Payments                                           ‐             ‐             ‐             ‐             ‐             ‐             ‐             ‐            ‐             ‐             ‐             800           ‐            800
Sales & Use Tax Payments                                      ‐             ‐             ‐          10,000           ‐             ‐             ‐             ‐         10,000           ‐             ‐             ‐          10,000       30,000
Contingency                                                95,385        95,385        95,385        95,385        95,385        95,385        95,385        95,385       95,385        95,385        95,385        95,385        95,380    1,240,000
 Subtotal NonOperations                                   118,602        96,135        96,135       128,602        96,135        96,135        96,135       118,602      106,135        96,135        96,135       119,402       106,130    1,370,418

Real Estate LLC's Operations                               20,000        20,000        20,000        20,000        20,000        20,000        20,000        20,000       20,000        20,000        20,000        20,000        20,000     260,000

Total Cash Outflows                                     1,114,690       337,035       207,715       504,502       591,915       472,835       287,515       584,705      405,608       936,035       367,315       654,902       564,729    7,029,501

Subtotal Change in Cash                                  (796,690)     (337,035)     (207,715)     (474,502)     (473,915)     (472,835)     (185,594)     (460,663)     641,320      (764,986)      (91,580)     (357,046)      859,178   (3,122,064)

Bankrutcy Related Costs
US Trustee Fees                                               ‐             ‐             ‐             ‐             ‐             ‐             ‐             ‐            ‐             ‐             ‐             ‐          49,598       49,598
CRO/GlassRatner                                               ‐             ‐             ‐             ‐         216,000           ‐             ‐             ‐            ‐         216,000           ‐             ‐             ‐        432,000
Skadden, Arps, Slate, Meagher & Flom LLP                      ‐             ‐             ‐             ‐         315,000           ‐             ‐             ‐            ‐         315,000           ‐             ‐             ‐        630,000
Clark Hill PLLC                                               ‐             ‐             ‐             ‐         125,000           ‐             ‐             ‐            ‐         125,000           ‐             ‐             ‐        250,000
Independent Director                                       12,500           ‐             ‐             ‐          12,500           ‐             ‐             ‐            ‐          12,500           ‐             ‐             ‐         37,500
Claims/Noticing Agent                                         ‐             ‐             ‐             ‐          15,000           ‐             ‐             ‐            ‐          15,000           ‐             ‐             ‐         30,000
Creditors Committee                                           ‐             ‐             ‐             ‐          45,000           ‐             ‐             ‐            ‐          45,000           ‐             ‐             ‐         90,000
 Subtotal                                                  12,500           ‐             ‐             ‐         728,500           ‐             ‐             ‐            ‐         728,500           ‐             ‐          49,598    1,519,098

DIP Lender
Receipt of Cash                                         3,000,000           ‐             ‐             ‐       1,500,000           ‐             ‐             ‐       1,500,000          ‐             ‐             ‐             ‐      6,000,000
Interest Payments                                             ‐             ‐             ‐             ‐          30,000           ‐             ‐             ‐          45,000          ‐             ‐             ‐          60,000      135,000

Beginning Cash                                                ‐       2,190,810     1,853,775     1,646,060     1,171,558     1,439,143       966,308       780,714       320,051    2,416,371       922,885       831,304       474,258          ‐
Ending Cash                                             2,190,810     1,853,775     1,646,060     1,171,558     1,439,143       966,308       780,714       320,051     2,416,371      922,885       831,304       474,258     1,223,838    1,223,838

DIP Lender Balance                                      3,000,000     3,000,000     3,000,000     3,000,000     4,500,000     4,500,000     4,500,000     4,500,000     6,000,000    6,000,000     6,000,000     6,000,000     6,000,000




GlassRatner Adviory & Capital Group, LLC                                                                                                                                                                                                                 Consolidated DC Solar
                                                                       Case 19-50104-gs                           Doc 34            Entered 02/06/19 10:29:44                                  Page 5 of 7


DC Solar et al                                         FINAL ‐ AMENDED
13‐Week Projected Cash Flows                           Case # 19‐50130

DC Solar Solutions, Inc.                        #           1                2             3              4              5              6              7              8              9             10             11             12             13           Totals
Cash Budget                                 Wk Start    2/4/2019         2/11/2019     2/18/2019      2/25/2019      3/4/2019       3/11/2019      3/18/2019      3/25/2019      4/1/2019       4/8/2019       4/15/2019      4/22/2019      4/29/2019      2/4/2019
                                            Wk End      2/10/2019        2/17/2019     2/24/2019      3/3/2019       3/10/2019      3/17/2019      3/24/2019      3/31/2019      4/7/2019       4/14/2019      4/21/2019      4/28/2019      5/5/2019       5/5/2019

MSPG Operating Lease Income                                     ‐               ‐              ‐             ‐               ‐              ‐              ‐              ‐            ‐                ‐              ‐              ‐              ‐            ‐
Equipment Sales                                                 ‐               ‐              ‐             ‐               ‐              ‐              ‐              ‐            ‐                ‐              ‐              ‐              ‐            ‐
Note Payments                                                   ‐               ‐              ‐             ‐               ‐              ‐              ‐              ‐            ‐                ‐              ‐              ‐              ‐            ‐
RE Sublease Income                                           30,000             ‐              ‐          30,000             ‐              ‐              ‐              ‐         30,000              ‐              ‐              ‐              ‐         90,000
Management Fees                                                 ‐               ‐              ‐             ‐               ‐              ‐              ‐              ‐            ‐                ‐              ‐              ‐              ‐            ‐
Advertising Revenues                                            ‐               ‐              ‐             ‐               ‐              ‐              ‐              ‐            ‐                ‐              ‐              ‐              ‐            ‐
Total Cash Inflows                                           30,000             ‐              ‐          30,000             ‐              ‐              ‐              ‐         30,000              ‐              ‐              ‐              ‐         90,000

Direct Costs                                                 20,000          20,000        20,000         20,000         20,000         20,000         20,000         20,000        20,000          20,000         20,000         20,000         20,000        260,000
Minimum MSPG Lease Payments                                     ‐               ‐             ‐              ‐              ‐              ‐              ‐              ‐             ‐               ‐              ‐              ‐              ‐              ‐
Office Services                                                 565             565           565            565            565            565            565            565           565             565            565            565            565          7,345
Payroll & Taxes                                                 ‐            64,700           ‐           64,700            ‐           64,700            ‐           64,700           ‐            64,700            ‐           64,700            ‐          388,200
Rent                                                        365,000             ‐             ‐              ‐          365,000            ‐              ‐              ‐             ‐           365,000            ‐              ‐              ‐        1,095,000
Communications & Advertising                                  2,000           2,000         2,000          2,000          2,000          2,000          2,000          2,000         2,000           2,000          2,000          2,000          2,000         26,000
Office & Other                                               24,625          24,625        24,625         24,625         24,625         24,625         24,625         24,625        24,625          24,625         24,625         24,625         24,625        320,125
Trailer GPS Costs
Travel                                                        2,250           2,250         2,250          2,250          2,250          2,250          2,250          2,250         2,250           2,250          2,250          2,250          2,250        29,250
Telephone                                                     4,000           4,000         4,000          4,000          4,000          4,000          4,000          4,000         4,000           4,000          4,000          4,000          4,000        52,000
Utilities                                                     6,825          21,825         6,825          6,825          6,825          6,825          6,825          6,825         6,825           6,825          6,825          6,825          6,825       103,725
Insurance                                                   123,725             ‐             ‐              ‐           13,200            ‐              ‐              ‐          97,325          13,200            ‐              ‐          130,208       377,658
Towing & Hauling
 Subtotal Operations                                        548,990         139,965        60,265        124,965        438,465        124,965         60,265        124,965       157,590         503,165         60,265        124,965        190,473      2,659,303

Vehicle/Forklift Payments                                    22,467             ‐             ‐           22,467            ‐              ‐              ‐           22,467           ‐               ‐              ‐           22,467            ‐           89,868
Other ‐ Taxes (NV)                                              750             750           750            750            750            750            750            750           750             750            750            750            750          9,750
Income Tax Payments                                             ‐               ‐             ‐              ‐              ‐              ‐              ‐              ‐             ‐               ‐              ‐              ‐              ‐              ‐
Sales & Use Tax Payments                                        ‐               ‐             ‐              ‐              ‐              ‐              ‐              ‐             ‐               ‐              ‐              ‐              ‐              ‐
Contingency                                                  95,385          95,385        95,385         95,385         95,385         95,385         95,385         95,385        95,385          95,385         95,385         95,385        115,380      1,260,000
 Subtotal NonOperations                                     118,602          96,135        96,135        118,602         96,135         96,135         96,135        118,602        96,135          96,135         96,135        118,602        116,130      1,359,618

Total Cash Outflows                                         667,592         236,100       156,400        243,567        534,600        221,100        156,400        243,567       253,725         599,300        156,400        243,567        306,603      4,018,921

Subtotal Change in Cash                                    (637,592)       (236,100)     (156,400)      (213,567)      (534,600)      (221,100)      (156,400)      (243,567)      (223,725)      (599,300)      (156,400)      (243,567)      (306,603)    (3,928,921)

Bankrutcy Related Costs
US Trustee Fees                                                 ‐               ‐              ‐              ‐              ‐              ‐              ‐              ‐             ‐               ‐              ‐              ‐          24,593        24,593
CRO/GlassRatner                                                 ‐               ‐              ‐              ‐              ‐              ‐              ‐              ‐             ‐               ‐              ‐              ‐             ‐             ‐
Skadden, Arps, Slate, Meagher & Flom LLP                        ‐               ‐              ‐              ‐              ‐              ‐              ‐              ‐             ‐               ‐              ‐              ‐             ‐             ‐
Clark Hill PLLC                                                 ‐               ‐              ‐              ‐              ‐              ‐              ‐              ‐             ‐               ‐              ‐              ‐             ‐             ‐
Independent Director                                            ‐               ‐              ‐              ‐              ‐              ‐              ‐              ‐             ‐               ‐              ‐              ‐             ‐             ‐
Claims/Noticing Agent                                           ‐               ‐              ‐              ‐              ‐              ‐              ‐              ‐             ‐               ‐              ‐              ‐             ‐             ‐
Creditors Committee                                             ‐               ‐              ‐              ‐              ‐              ‐              ‐              ‐             ‐               ‐              ‐              ‐             ‐             ‐
 Subtotal                                                       ‐               ‐              ‐              ‐              ‐              ‐              ‐              ‐             ‐               ‐              ‐              ‐          24,593        24,593

DIP Lender
Receipt of Cash                                                 ‐               ‐              ‐              ‐              ‐              ‐              ‐              ‐             ‐               ‐              ‐              ‐              ‐             ‐
Interest Payments                                               ‐               ‐              ‐              ‐              ‐                             ‐              ‐             ‐               ‐              ‐              ‐              ‐             ‐

Beginning Cash                                                  ‐          (637,592)      (873,692)    (1,030,092)    (1,243,659)    (1,778,259)    (1,999,359)    (2,155,759)   (2,399,326)     (2,623,051)    (3,222,351)    (3,378,751)    (3,622,318)          ‐
Ending Cash                                                (637,592)       (873,692)    (1,030,092)    (1,243,659)    (1,778,259)    (1,999,359)    (2,155,759)    (2,399,326)   (2,623,051)     (3,222,351)    (3,378,751)    (3,622,318)    (3,953,514)   (3,953,514)

DIP Lender Balance                                              ‐               ‐              ‐              ‐              ‐              ‐              ‐              ‐             ‐               ‐              ‐              ‐              ‐




GlassRatner Advisory & Capital Group, LLC                                                                                                                                                                                                                              DC Solar Solutions, Inc
                                                                      Case 19-50104-gs                         Doc 34           Entered 02/06/19 10:29:44                               Page 6 of 7


DC Solar et al                                        FINAL ‐ AMENDED
13‐Week Projected Cash Flows                          Case # 19‐50131

DC Solar Distribution, Inc.                    #           1                2             3             4             5             6             7             8             9            10            11           12            13         Totals
Cash Budget                                Wk Start    2/4/2019         2/11/2019     2/18/2019     2/25/2019     3/4/2019      3/11/2019     3/18/2019     3/25/2019     4/1/2019      4/8/2019      4/15/2019    4/22/2019     4/29/2019    2/4/2019
                                           Wk End      2/10/2019        2/17/2019     2/24/2019     3/3/2019      3/10/2019     3/17/2019     3/24/2019     3/31/2019     4/7/2019      4/14/2019     4/21/2019    4/28/2019     5/5/2019     5/5/2019

MSPG Operating Lease Income                                170,000             ‐             ‐             ‐             ‐             ‐          79,800        79,800      829,800         79,800       159,600      159,600     1,258,000    2,816,400
Equipment Sales                                                ‐               ‐             ‐             ‐             ‐             ‐             ‐             ‐            ‐              ‐             ‐            ‐             ‐            ‐
Note Payments                                                  ‐               ‐             ‐             ‐             ‐             ‐             ‐             ‐            ‐              ‐             ‐            ‐             ‐            ‐
RE Sublease Income                                             ‐               ‐             ‐             ‐             ‐             ‐             ‐             ‐            ‐              ‐             ‐            ‐             ‐            ‐
Management Fees                                            118,000             ‐             ‐             ‐         118,000           ‐             ‐             ‐        118,000            ‐             ‐            ‐             ‐        354,000
Advertising Revenues                                           ‐               ‐             ‐             ‐             ‐             ‐             ‐             ‐            ‐              ‐             ‐            ‐             ‐            ‐
Total Cash Inflows                                         288,000             ‐             ‐             ‐         118,000           ‐          79,800        79,800      947,800         79,800       159,600      159,600     1,258,000    3,170,400

Direct Costs                                                   ‐               ‐             ‐             ‐             ‐             ‐             ‐             ‐            ‐              ‐             ‐            ‐             ‐            ‐
Minimum MSPG Lease Payments                                    ‐               ‐             ‐             ‐             ‐             ‐             ‐             ‐            ‐              ‐             ‐            ‐             ‐            ‐
Office Services                                                465             465           465           465           465           465           465           465          465            465           465          465           465        6,045
Payroll & Taxes                                                ‐            37,120           ‐          37,120           ‐          37,120           ‐          37,120          ‐           37,120           ‐         37,120           ‐        222,720
Rent                                                         6,000             ‐             ‐             ‐           6,000           ‐             ‐             ‐            ‐            6,000           ‐            ‐             ‐         18,000
Communications & Advertising                                 4,000           4,000         4,000         4,000         4,000         4,000         4,000         4,000        4,000          4,000         4,000        4,000         4,000       52,000
Office & Other                                               2,300           2,300         2,300         2,300         2,300         3,100         2,300         2,300        2,300          2,300         2,300        2,300         2,300       30,700
Trailer GPS Costs                                           24,550          24,550        24,550        24,550        24,550        24,550        24,550        24,550       24,550         24,550        24,550       24,550        24,550      319,150
Travel                                                         ‐               ‐             ‐             ‐             ‐             ‐             ‐             ‐            ‐              ‐             ‐            ‐             ‐            ‐
Telephone                                                      ‐               ‐             ‐             ‐             ‐             ‐             ‐             ‐            ‐              ‐             ‐            ‐             ‐            ‐
Utilities                                                      ‐               ‐             ‐             ‐             ‐             ‐             ‐             ‐            ‐              ‐             ‐            ‐             ‐            ‐
Insurance                                                  389,783             ‐             ‐             ‐             ‐             ‐             ‐          10,403       10,768            ‐             ‐            ‐          83,811      494,765
Towing & Hauling                                               ‐               ‐             ‐         150,000           ‐         150,000           ‐         150,000          ‐          150,000           ‐        150,000           ‐        750,000
 Subtotal Operations                                       427,098          68,435        31,315       218,435        37,315       219,235        31,315       228,838       42,083        224,435        31,315      218,435       115,126    1,893,380

Vehicle/Forklift Payments                                      ‐               ‐             ‐             ‐             ‐             ‐             ‐             ‐            ‐              ‐             ‐           ‐              ‐           ‐
Other Taxes                                                    ‐               ‐             ‐             ‐             ‐             ‐             ‐             ‐            ‐              ‐             ‐           ‐              ‐           ‐
Income Tax Payments                                            ‐               ‐             ‐             ‐             ‐             ‐             ‐             ‐            ‐              ‐             ‐           800            ‐           800
Sales & Use Tax Payments                                       ‐               ‐             ‐          10,000           ‐             ‐             ‐             ‐         10,000            ‐             ‐           ‐           10,000      30,000
Contingency                                                    ‐               ‐             ‐             ‐             ‐             ‐             ‐             ‐            ‐              ‐             ‐           ‐              ‐           ‐
 Subtotal NonOperations                                        ‐               ‐             ‐          10,000           ‐             ‐             ‐             ‐         10,000            ‐             ‐           800         10,000      30,800

Total Cash Outflows                                        427,098          68,435        31,315       228,435        37,315       219,235        31,315       228,838       52,083        224,435        31,315      219,235       125,126    1,924,180

Net Change in Cash                                        (139,098)        (68,435)      (31,315)     (228,435)       80,685      (219,235)       48,485      (149,038)     895,717       (144,635)      128,285      (59,635)    1,132,874    1,246,220

Bankrutcy Related Costs
US Trustee Fees                                                ‐               ‐             ‐             ‐             ‐             ‐             ‐             ‐             ‐             ‐             ‐            ‐          12,720      12,720
CRO/GlassRatner                                                ‐               ‐             ‐             ‐             ‐             ‐             ‐             ‐             ‐             ‐             ‐            ‐             ‐           ‐
Skadden, Arps, Slate, Meagher & Flom LLP                       ‐               ‐             ‐             ‐             ‐             ‐             ‐             ‐             ‐             ‐             ‐            ‐             ‐           ‐
Clark Hill PLLC                                                ‐               ‐             ‐             ‐             ‐             ‐             ‐             ‐             ‐             ‐             ‐            ‐             ‐           ‐
Independent Director                                           ‐               ‐             ‐             ‐             ‐             ‐             ‐             ‐             ‐             ‐             ‐            ‐             ‐           ‐
Claims/Noticing Agent                                          ‐               ‐             ‐             ‐             ‐             ‐             ‐             ‐             ‐             ‐             ‐            ‐             ‐           ‐
Creditors Committee                                            ‐               ‐             ‐             ‐             ‐             ‐             ‐             ‐             ‐             ‐             ‐            ‐             ‐           ‐
 Subtotal                                                      ‐               ‐             ‐             ‐             ‐             ‐             ‐             ‐             ‐             ‐             ‐            ‐          12,720      12,720

DIP Lender
Receipt of Cash                                                ‐               ‐             ‐             ‐             ‐             ‐             ‐             ‐             ‐             ‐             ‐            ‐             ‐            ‐
Interest Payments                                              ‐               ‐             ‐             ‐             ‐                           ‐             ‐             ‐             ‐             ‐            ‐             ‐            ‐
                                                                                                                                                                                                                                                     ‐
Beginning Cash                                                 ‐          (139,098)     (207,533)     (238,848)     (467,283)     (386,598)     (605,833)     (557,348)     (706,386)      189,331        44,696      172,981       113,346          ‐
Ending Cash                                               (139,098)       (207,533)     (238,848)     (467,283)     (386,598)     (605,833)     (557,348)     (706,386)      189,331        44,696       172,981      113,346     1,233,500    1,233,500

DIP Lender Balance                                             ‐               ‐             ‐             ‐             ‐             ‐             ‐             ‐             ‐             ‐             ‐            ‐             ‐




GlassRatner Adviory & Capital Group, LLC                                                                                                                                                                                                            DC Solar Distribution, Inc.
                                                                    Case 19-50104-gs                        Doc 34           Entered 02/06/19 10:29:44                               Page 7 of 7


DC Solar et al                              FINAL ‐ AMENDED
13‐Week Projected Cash Flows                Case # 19‐xxxxx

DC Solar Freedom, Inc.                          #           1            2             3             4             5             6             7             8             9             10            11            12            13          Totals
Cash Budget                                 Wk Start    2/4/2019     2/11/2019     2/18/2019     2/25/2019     3/4/2019      3/11/2019     3/18/2019     3/25/2019     4/1/2019       4/8/2019      4/15/2019     4/22/2019     4/29/2019     2/4/2019
                                            Wk End      2/10/2019    2/17/2019     2/24/2019     3/3/2019      3/10/2019     3/17/2019     3/24/2019     3/31/2019     4/7/2019       4/14/2019     4/21/2019     4/28/2019     5/5/2019      5/5/2019

MSPG Operating Lease Income                                    ‐            ‐             ‐             ‐             ‐             ‐             ‐             ‐            ‐               ‐             ‐             ‐             ‐            ‐
Equipment Sales                                                ‐            ‐             ‐             ‐             ‐             ‐             ‐             ‐            ‐               ‐             ‐             ‐             ‐            ‐
Note Payments                                                  ‐            ‐             ‐             ‐             ‐             ‐             ‐             ‐            ‐               ‐             ‐             ‐             ‐            ‐
RE Sublease Income                                             ‐            ‐             ‐             ‐             ‐             ‐             ‐             ‐            ‐               ‐             ‐             ‐             ‐            ‐
Management Fees                                                ‐            ‐             ‐             ‐             ‐             ‐             ‐             ‐            ‐               ‐             ‐             ‐             ‐            ‐
Advertising Revenues                                           ‐            ‐             ‐             ‐             ‐             ‐          22,121        44,242       69,128          91,249       116,135       138,256       165,907      647,037
Total Cash Inflows                                             ‐            ‐             ‐             ‐             ‐             ‐          22,121        44,242       69,128          91,249       116,135       138,256       165,907      647,037

Direct Costs                                                   ‐            ‐             ‐             ‐             ‐             ‐          79,800        79,800       79,800          79,800       159,600       159,600       133,000      771,400
Minimum MSPG Lease Payments                                    ‐            ‐             ‐             ‐             ‐             ‐             ‐             ‐            ‐               ‐             ‐             ‐             ‐            ‐
Office Services                                                ‐            ‐             ‐             ‐             ‐             ‐             ‐             ‐            ‐               ‐             ‐             ‐             ‐            ‐
Payroll & Taxes                                                ‐         12,500           ‐          12,500           ‐          12,500           ‐          12,500          ‐            12,500           ‐          12,500           ‐         75,000
Rent                                                           ‐            ‐             ‐             ‐             ‐             ‐             ‐             ‐            ‐               ‐             ‐             ‐             ‐            ‐
Communications & Advertising                                   ‐            ‐             ‐             ‐             ‐             ‐             ‐             ‐            ‐               ‐             ‐             ‐             ‐            ‐
Office & Other                                                 ‐            ‐             ‐             ‐             ‐             ‐             ‐             ‐            ‐               ‐             ‐             ‐             ‐            ‐
Trailer GPS Costs                                              ‐            ‐             ‐             ‐             ‐             ‐             ‐             ‐            ‐               ‐             ‐             ‐             ‐            ‐
Travel                                                         ‐            ‐             ‐             ‐             ‐             ‐             ‐             ‐            ‐               ‐             ‐             ‐             ‐            ‐
Telephone                                                      ‐            ‐             ‐             ‐             ‐             ‐             ‐             ‐            ‐               ‐             ‐             ‐             ‐            ‐
Utilities                                                      ‐            ‐             ‐             ‐             ‐             ‐             ‐             ‐            ‐               ‐             ‐             ‐             ‐            ‐
Insurance                                                      ‐            ‐             ‐             ‐             ‐             ‐             ‐             ‐            ‐               ‐             ‐             ‐             ‐            ‐
Towing & Hauling                                               ‐            ‐             ‐             ‐             ‐             ‐             ‐             ‐            ‐               ‐             ‐             ‐             ‐            ‐
 Subtotal Operations                                           ‐         12,500           ‐          12,500           ‐          12,500        79,800        92,300       79,800          92,300       159,600       172,100       133,000      846,400

Vehicle/Forklift Payments                                      ‐            ‐             ‐             ‐             ‐             ‐             ‐             ‐             ‐              ‐             ‐             ‐             ‐             ‐
Other Taxes                                                    ‐            ‐             ‐             ‐             ‐             ‐             ‐             ‐             ‐              ‐             ‐             ‐             ‐             ‐
Income Tax Payments                                            ‐            ‐             ‐             ‐             ‐             ‐             ‐             ‐             ‐              ‐             ‐             ‐             ‐             ‐
Sales & Use Tax Payments                                       ‐            ‐             ‐             ‐             ‐             ‐             ‐             ‐             ‐              ‐             ‐             ‐             ‐             ‐
Contingency                                                    ‐            ‐             ‐             ‐             ‐             ‐             ‐             ‐             ‐              ‐             ‐             ‐             ‐             ‐
 Subtotal NonOperations                                        ‐            ‐             ‐             ‐             ‐             ‐             ‐             ‐             ‐              ‐             ‐             ‐             ‐             ‐

Total Cash Outflows                                            ‐         12,500           ‐          12,500           ‐          12,500        79,800        92,300       79,800          92,300       159,600       172,100       133,000      846,400

Net Change in Cash                                             ‐        (12,500)          ‐         (12,500)          ‐         (12,500)      (57,679)      (48,058)      (10,672)        (1,051)      (43,465)      (33,844)       32,907      (199,363)

Bankrutcy Related Costs
US Trustee Fees                                                ‐            ‐             ‐             ‐             ‐             ‐             ‐             ‐             ‐              ‐             ‐             ‐           4,875         4,875
CRO/GlassRatner                                                ‐            ‐             ‐             ‐             ‐             ‐             ‐             ‐             ‐              ‐             ‐             ‐             ‐             ‐
Skadden, Arps, Slate, Meagher & Flom LLP                       ‐            ‐             ‐             ‐             ‐             ‐             ‐             ‐             ‐              ‐             ‐             ‐             ‐             ‐
Clark Hill PLLC                                                ‐            ‐             ‐             ‐             ‐             ‐             ‐             ‐             ‐              ‐             ‐             ‐             ‐             ‐
Independent Director                                           ‐            ‐             ‐             ‐             ‐             ‐             ‐             ‐             ‐              ‐             ‐             ‐             ‐             ‐
Claims/Noticing Agent                                          ‐            ‐             ‐             ‐             ‐             ‐             ‐             ‐             ‐              ‐             ‐             ‐             ‐             ‐
Creditors Committee                                            ‐            ‐             ‐             ‐             ‐             ‐             ‐             ‐             ‐              ‐             ‐             ‐             ‐             ‐
 Subtotal                                                      ‐            ‐             ‐             ‐             ‐             ‐             ‐             ‐             ‐              ‐             ‐             ‐           4,875         4,875

DIP Lender
Receipt of Cash                                                ‐            ‐             ‐             ‐             ‐                           ‐             ‐             ‐              ‐             ‐             ‐             ‐             ‐
Interest Payments                                              ‐            ‐             ‐             ‐             ‐             ‐             ‐             ‐             ‐              ‐             ‐             ‐             ‐             ‐
                                                                                                                                                                                                                                                     ‐
Beginning Cash                                                 ‐            ‐         (12,500)      (12,500)      (25,000)      (25,000)      (37,500)      (95,179)     (143,237)      (153,909)     (154,960)     (198,426)     (232,270)          ‐
Ending Cash                                                    ‐        (12,500)      (12,500)      (25,000)      (25,000)      (37,500)      (95,179)     (143,237)     (153,909)      (154,960)     (198,426)     (232,270)     (204,238)     (204,238)

DIP Lender Balance                                             ‐            ‐             ‐             ‐             ‐             ‐             ‐             ‐             ‐              ‐             ‐             ‐             ‐




GlassRatner Advisory & Capital Group, LLC                                                                                                                                                                                                                DC Solar Freedom, Inc.
